DETAILED ACTION
	This is in response to communication received on 5/12/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/1/22 and 3/30/22.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Tailoring Opto-electrical properties of ultra-thin indium tin oxide films via filament doping: Application as a transparent cathode for indoor organic photovoltaics on claims 1-9 are withdrawn because Applicant persuasively argued that KIM is not prior art under the 35 U.S.C. 102(b)(1)(A) exception as seen in Applicants Arguments/Remarks dated 5/12/22 and Affidavit dated 5/12/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoon S. Ham on 8/11/22.

The application has been amended as follows: 

10. (cancelled)
11. (cancelled)

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The following limitations within the overall context of the claim, are not taught nor suggested by the prior art: stacking a sacrificial layer on a doped layer; disposing a doping material on the sacrificial layer… doping the doping material into the doped layer through oxidation, diffusion and reduction of the doping material by the electric field.
Tailoring Opto-electrical properties of ultra-thin indium tin oxide films via filament doping: Application as a transparent cathode for indoor organic photovoltaics does not qualify as prior art under the 35 U.S.C. 102(b)(1)(A) exception.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717